            Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 1 of 35



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

 SECOND WAVE ACQUISITION, LLC                          )
 350 Main Street, Suite E                              )
 Seal Beach, CA 90740                                  )
                                                       )
              Plaintiff                                )
                                                       )
              v.                                       )   Case No.
                                                       )
 EXCEPTIONAL SOFTWARE                                  )
 STRATEGIES, INC.                                      )
 1304 Concourse Drive, Ste. 250                        )
 Linthicum, MD 21090                                   )
                                                       )
 and                                                   )
                                                       )
 PAUL J. STASKO, JR.                                   )
 1013 Monaghan Ct.                                     )
 Lutherville, MD 21093                                 )
                                                       )
             Defendants.                               )
                                                       )

                                              COMPLAINT

       Plaintiff, Second Wave Acquisition, LLC (“Plaintiff” or “Second Wave”), by and through

its undersigned counsel, hereby files the following Complaint (the “Complaint”) against

Exceptional Software Strategies, Inc. (the “Defendant ESS” or “Defendant Borrower”) and Paul

J. Stasko (“Defendant Stasko” or “Defendant Guarantor” and collectively with Defendant

Borrower, the “Defendants”). In support of the Complaint, Plaintiff respectfully alleges as

follows:

                                     NATURE OF THE ACTION

       1.          This is an action for breach of contract arising out of (i) a series of Loan Documents

(as defined below) and Guaranties (as defined below) entered into by and between Defendant ESS,

as Borrower, Defendant Stasko, as Guarantor, and Second Wave, as Lender and assignee of the
              Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 2 of 35



Taveekan Entities’1 right, title, benefit, privileges, and interest in and to the Loans, the Loan

Documents, and any and all collateral pledged as security for payment thereunder2; and (ii) certain

Service Agreements (as defined below) to provide financial, accounting, and consulting services

to Defendant ESS, and Defendant ESS’ failure to pay amounts due and owing thereunder.

         2.       Defendant ESS acted as Borrower on three (3) loans: (i) the $715,000 Loan (as

defined below), (ii) the $1,000,000 Loan (as defined below), and (iii) the Factoring Loan (as

defined below).

         3.       Defendant Stasko acted as Guarantor on the $715,000 Loan, the $1,000,000 Loan

and the Factoring Loan.

         4.       Defendant ESS, as Borrower, defaulted on its obligations owed under the Loan

Documents due to, inter alia, its (i) failure to pay timely certain monthly interest payments due to

Second Wave under the Loan Documents; (ii) failure to pay all amounts (principal and accrued

interest) due to Second Wave under the Loan Documents on maturity; and (iii) breach and

violations of Defendant ESS’ affirmative covenant to timely deliver financial statements and other


1
 The “Taveekan Entities” are collectively defined herein as Taveekan Capital Finance Fund I, LP (“Taveekan I LP”),
Taveekan Capital Finance Fund I GP, LLC (“Taveekan I GP”), Taveekan Capital Finance Fund II, LP (“Taveekan II
LP”), Taveekan Capital Finance Fund II, GP (“Taveekan II GP”), Taveekan Finance, LLC (“Taveekan Finance”),
Taveekan Management, LLC (“Taveekan Management”), and any of their wholly owned affiliates and subsidiaries.
2
   Second Wave purchased and acquired from certain Taveekan Entities, and certain Taveekan Entities sold,
transferred, conveyed and assigned to Second Wave, all of the Taveekan Entities’ right, title, benefit, privileges, and
interest in and to the Loans, the Loan Documents, any and all collateral pledged as security for payment thereunder,
the Service Agreements and the Accounts Receivable pursuant to: (A)(i) that certain Asset Purchase Agreement, dated
October 17, 2018, by and between Taveekan I LP, as Seller, and Second Wave, as Purchaser, (ii) that certain Collateral
Assignment of ESS Loan Documents, dated October 17, 2018, by and between Taveekan I LP, as Assignor, and
Second Wave, as Assignee, (iii) that certain Assignment and Assumption Agreement, dated October 17, 2018, by and
between Taveekan I LP, as Assignor, and Second Wave, as Assignee, and (iv) that certain Bill of Sale, effective
October 17, 2018, by and between Taveekan I LP, as Seller, and Second Wave, as Purchaser; and (B)(i) that certain
Asset Purchase Agreement, dated October 17, 2018, by and between Taveekan I GP, as Seller, and Second Wave, as
Purchaser, (ii) that certain Assignment and Assumption Agreement, effective October 17, 2018, by and between
Taveekan I GP, as Assignor, and Second Wave, as assignee, and (iii) that certain Bill of Sale, effective October 17,
2018, by and between Taveekan I GP, as Seller, and Second Wave, as Purchaser; and (C) related documents (together
with all other documents, instruments, and written agreements executed by any of the Taveekan Entities in connection
with the Loans, the Loan Documents, and the Service Agreements (the “Assignment Documents”).

                                                          2
            Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 3 of 35



related information requested by Second Wave in accordance with its rights under the Loan

Documents.

       5.       As a result of Defendant ESS’ defaults as Borrower under the Loan Documents,

Defendant Stasko, as Guarantor, defaulted under his respective obligations under the Loan

Documents pursuant to his Guaranties on the $715,000 Loan, the $1,000,000 Loan and the

Factoring Loan.

       6.       Accordingly, Second Wave is now entitled to exercise and enforce its contractual

rights and remedies against Defendant ESS, as Borrower, and Defendant Stasko, as Guarantor,

under the $715,000 Promissory Note, the $1,000,000 Promissory Note, the Factoring Agreement,

the Guaranties, and the other Loan Documents, as well as under all applicable laws. The total

amount due and owing to Second Wave from Defendant ESS, as Borrower, and Defendant Stasko,

as Guarantor, under the Loan Documents as of September 11, 2019, is $5,808,983.62 (plus all

attorneys’ fees and expenses incurred by Second Wave, continuing interest, cost and loan

expenses, and expenses of collection, and such other relief as this Court may deem just and

equitable).

       7.       Defendant ESS also defaulted on its obligations under the Service Agreements due

to, inter alia, its failure to pay timely all compensation, fees, expenses, and other amounts due

under the Service Agreements to Second Wave.

       8.       As a result of the defaults, Second Wave is now entitled to exercise and enforce its

contractual rights and remedies against Defendant ESS in accordance with the Service

Agreements, as well as all applicable laws. The total amount due and owing to Second Wave from

Defendant ESS, as of September 11, 2019, under the Service Agreements is $508,362.00.




                                                 3
            Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 4 of 35



                                               PARTIES

       9.       Plaintiff, Second Wave Acquisition, LLC is a limited liability company, the sole

member of which is Second Wave Capital Management, LLC. Based on the citizenship of its sole

member, for diversity purposes, Second Wave Acquisition, LLC is a citizen of Arizona, California,

Colorado, Connecticut, Delaware, Florida, Illinois, Massachusetts, Nevada, New York, Oregon,

Pennsylvania, Utah, Virginia, Wyoming, and a foreign nation.               Second Wave Capital

Management, LLC is a limited liability company and, for diversity purposes, a citizen of Delaware

and California Arizona, California, Colorado, Connecticut, Delaware, Florida, Illinois,

Massachusetts, Nevada, New York, Oregon, Pennsylvania, Utah, Virginia, Wyoming, and a

foreign nation, in that its members include:

                a.     Partnerships, the partners of which are citizens of California, Illinois, and

      Massachusetts;

                b.     Limited liability companies, the members of which are citizens of

      California, Nevada, Utah, and Wyoming;

                c.     Corporations organized under the laws of Delaware with their principal

      places of business located in Pennsylvania;

                d.     Trusts, the trustees of which are citizens of Connecticut and Florida; and

                e.     Individual citizens of Arizona, California, Colorado, Connecticut,

      Massachusetts, New York, Oregon, Virginia, and foreign nations.

       10.      Defendant, Exceptional Software Strategies, Inc. is a corporation formed in the

state of Maryland. Upon information and belief, ESS has a principal place of business located at

1304 Concourse Drive, Ste. 250, Linthicum, MD 21090, and a resident agent, Paul J. Stasko, Jr.,




                                                  4
           Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 5 of 35



located at 1304 Concourse Drive, Ste. 250, Linthicum, MD 21090. Therefore, Exceptional

Software Strategies, Inc. is a citizen of Maryland.

         11.     Defendant, Paul J. Stasko, in an individual and citizen of Maryland.        Upon

information and belief, Defendant, Paul J. Stasko resides at 1013 Monaghan Ct., Lutherville, MD

21093.

                                 JURISDICTION AND VENUE

         12.     Subject-matter jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332

(relating to diversity of citizenship) because complete diversity of citizenship exists between

Plaintiff and Defendants, and the amount in controversy exceeds $75,000.

         13.     Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial portion

of the acts or omissions giving rise to the claims occurred in Anne Arundel County, which is within

this District.

                                   FACTUAL BACKGROUND

         A.      $715,000 Promissory Note, dated May 11, 2017, and Paul Stasko’s Guaranty
                 and Pledge Agreement for the Benefit of Second Wave

         14.     Defendant ESS, as Borrower, made, executed, and delivered to Taveekan II LP that

certain Secured Promissory Note, dated May 11, 2017 (the “$715,000 Promissory Note”), in the

original principal amount of $715,000.00 (the “$715,000 Loan”). A true and correct copy of the

$715,000 Promissory Note is attached hereto as attached hereto as Exhibit “A” and incorporated

by reference herein.

         15.     In order to secure Defendant ESS’ obligations under the $715,000 Promissory

Note, on May 11, 2017, Defendant ESS made, executed and delivered to Taveekan II LP that

certain Security Agreement (the “$715,000 Loan Security Agreement”), thereunder granting

Taveekan II LP a continuing security interest in and lien upon certain Collateral (as defined

                                                 5
          Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 6 of 35



therein). A true and correct copy of the $715,000 Loan Security Agreement is attached hereto as

Exhibit “B” and incorporated by reference herein.

       16.     In order to further secure Defendant ESS’ obligations under the $715,000

Promissory Note, on May 11, 2017, Defendant ESS made, executed and delivered to Taveekan II

LP that certain Warrant to Purchase Common Stock (the “$715,000 Loan Warrant Agreement”),

therein granting Taveekan II LP the right to subscribe for and purchase from Defendant ESS its

Common Stock (as defined therein) at the Exercise Price. A true and correct copy of the $715,000

Loan Warrant Agreement is attached hereto as Exhibit “C” and incorporated by reference herein.

       17.     In order to further secure Defendant ESS’ obligations under the $715,000

Promissory Note, on May 10, 2017, Defendant Stasko, as Guarantor, made, executed and delivered

to Taveekan II LP that certain Guaranty and Pledge Agreement (the “$715,000 Loan Guaranty”),

therein (i) guarantying payment and satisfaction of all obligations of Defendant ESS, as Borrower,

under the $715,000 Promissory Note and other $715,000 Promissory Note Loan Documents (as

defined below), and (ii) pledging, assigning and granting to Taveekan II LP a first priority interest

in and to one-hundred percent (100%) of his equity interest in Defendant ESS. A true and correct

copy of the $715,000 Loan Guaranty is attached hereto as Exhibit “D” and incorporated by

reference herein.

       18.     The $715,000 Promissory Note, the $715,000 Loan Security Agreement, the

$715,000 Loan Warrant Agreement, the $715,000 Loan Guaranty, and all other documents,

instruments, and written agreements executed in connection with the $715,000 Loan and the

$715,000 Promissory Note are collectively referred to hereinafter as the “$715,000 Promissory

Note Loan Documents”.




                                                 6
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 7 of 35



       19.     The $715,000 Promissory Note provides that interest shall accrue at a fluctuating

rate, which rate shall change monthly to equal the higher of (i) fifteen percent (15%) per annum

and (ii) a rate per annum of one thousand two hundred and fifty (1,250) basis points above LIBOR,

as in effect from time to time. See Exhibit “A”, $715,000 Promissory Note at 1: Sect. 1(a).

       20.     Pursuant to the $715,000 Promissory Note, Defendant ESS, as Borrower, agreed to

pay timely all amounts due to Second Wave under the $715,000 Promissory Note Loan

Documents.

       21.     Pursuant to the terms of the $715,000 Loan Guaranty, Defendant Stasko, as

Guarantor, is liable for any event of default on the $715,000 Loan by Defendant ESS, as Borrower.

       B.      $1,000,000 Promissory Note, dated November 15, 2017, and Paul Stasko’s
               Guaranty and Pledge Agreement for the Benefit of Second Wave

       22.     Defendant ESS, as Borrower, made, executed, and delivered to Taveekan I LP that

certain Secured Promissory Note, dated November 15, 2017 (the “$1,000,000 Promissory Note”),

in the original principal amount of $1,000,000.00 (the “$1,000,000 Loan”). A true and correct

copy of the $1,000,000 Promissory Note is attached hereto as attached hereto as Exhibit “E” and

incorporated by reference herein.

       23.     In order to secure Defendant ESS’ obligations under the $1,000,000 Promissory

Note, on November 16, 2017, Defendant ESS made, executed and delivered to Taveekan I LP that

certain Warrant to Purchase Series A Preferred Stock (the “$1,000,000 Loan Warrant

Agreement”), therein granting Taveekan I LP the right to subscribe for and purchase from

Defendant ESS its Preferred Stock (as defined therein) at the Exercise Price. A true and correct

copy of the $1,000,000 Warrant Agreement is attached hereto as Exhibit “F” and incorporated by

reference herein.



                                               7
          Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 8 of 35



       24.     In order to further secure Defendant ESS’ obligations under the $1,000,000

Promissory Note, on November 16, 2017, Defendant Stasko, as Guarantor, made, executed and

delivered to Taveekan I LP that certain Guaranty and Pledge Agreement (the “$1,000,000 Loan

Guaranty”), therein (i) guarantying payment and satisfaction of all obligations of Defendant ESS,

as Borrower, under the $1,000,000 Promissory Note and other $1,000,000 Promissory Note Loan

Documents (as defined below), (ii) pledging, assigning and granting to Taveekan I LP a continuing

first priority interest in and lien upon one-hundred percent (100%) of his equity interest in

Defendant ESS, and (iii) pledging, assigning and granting to Taveekan I LP a continuing first

priority interest in and lien upon all personal property of Defendant Stasko. A true and correct

copy of the $1,000,000 Loan Guaranty is attached hereto as Exhibit “G” and incorporated by

reference herein.

       25.     The $1,000,000 Promissory Note, the $1,000,000 Warrant Loan Agreement, the

$1,000,000 Loan Guaranty, and all other documents, instruments, and written agreements executed

in connection with the $1,000,000 Loan and the $1,000,000 Promissory Note are collectively

referred to hereinafter as the “$1,000,000 Promissory Note Loan Documents”.

       26.     The $1,000,000 Promissory Note provides that interest shall accrue at a fluctuating

rate, which rate shall change monthly to equal the higher of (i) 1.75% per month and (ii) a rate per

annum of one thousand two hundred and fifty (1,250) basis points above LIBOR, as in effect from

time to time. See Exhibit “E”, $1,000,000 Promissory Note at 1: Sect. 1(a).

       27.     Pursuant to the $1,000,000 Promissory Note, Defendant ESS, as Borrower, agreed

to pay timely all amounts due to Second Wave under the $1,000,000 Promissory Note Loan

Documents.




                                                 8
          Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 9 of 35



       28.     Pursuant to the terms of the $1,000,000 Loan Guaranty, Defendant Stasko, as

Guarantor, is liable for any event of default on the $1,000,000 Loan by Defendant ESS, as

Borrower.

       C.      Factoring Loan and Security Agreement, dated May 20, 2017, and Paul
               Stasko’s Guaranty for the Benefit of Second Wave

       29.     Defendant ESS, as Seller, and Taveekan I LP, as Purchaser, entered into that certain

Factoring Loan and Security Agreement (the “Factoring Agreement”) under which Taveekan I LP

advanced funds to the Defendant ESS for the purchase of certain Accounts from Defendant ESS

(the “Factoring Loan”). A true and correct copy of the Factoring Agreement is attached hereto as

attached hereto as Exhibit “H” and incorporated by reference herein.

       30.     In order to secure Defendant ESS’ obligations under the Factoring Agreement, on

May 20, 2017, Defendant Stasko, as Guarantor, made, executed and delivered to Taveekan I LP

that certain Guaranty (the “Factoring Loan Guaranty” and collectively with the $715,000 Loan

Guaranty and the $1,000,000 Loan Guaranty, the “Guaranties”), therein guarantying the full

performance by Defendant ESS of each of its duties and satisfaction of all obligations of Defendant

ESS under the Factoring Agreement. A true and correct copy of the Factoring Loan Guaranty is

attached hereto as Exhibit “I”, and incorporated by reference herein.

       31.     The Factoring Agreement, the Factoring Loan Guaranty, and all other documents,

instruments, and written agreements executed in connection with the Factoring Loan and the

Factoring Loan are collectively referred to hereinafter as the “Factoring Agreement Loan

Documents”.3




3
  The $715,000 Promissory Note Loan Documents, the $1,000,000 Promissory Note Loan Documents, and the
Factoring Agreement Loan Documents are collectively defined herein as the “Loan Documents”.

                                                 9
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 10 of 35



       32.    The Factoring Agreement and the Factoring Loan Guaranty both provide that the

Defendants shall be liable, and shall reimburse Second Wave on demand for all costs and expenses,

including attorneys’ fees, incurred by Second Wave in connection with the administration of the

Factoring Agreement, the enforcement of Second Wave’s rights and remedies under the Factoring

Agreement Loan Documents, or in any way arising out of or in connection with the Factoring

Agreement Loan Documents.

       33.    Pursuant to the Factoring Agreement, Defendant ESS agreed to pay timely all

amounts due to Second Wave under the Factoring Agreement Loan Documents.

       34.    Pursuant to the terms of the Factoring Loan Guaranty, Defendant Stasko, as

Guarantor, is liable for any event of default on the Factoring Loan by Defendant ESS.

       D.     The ESS Finance Service Agreement and Consulting Agreements

       35.    Defendant ESS and Taveekan Finance entered into that certain Taveekan Finance

Services Agreement, effective November 8, 2017 (as further amended, modified, or supplemented

through the date hereof, the “Finance Services Agreement”), under which Defendant ESS engaged

Taveekan Finance to perform certain financial and accounting services to Defendant ESS. A true

and correct copy of the Finance Services Agreement is attached hereto as Exhibit “J”.

       36.    Under the Finance Services Agreement, Defendant ESS is required to pay timely

the fees, expenses, and other amounts when due under the Finance Services Agreement for the

services rendered thereunder. See Exhibit “J”, Finance Services Agreement at 1.

       37.    Defendant ESS and Taveekan Management entered into that certain Consulting

Agreement, dated May 11, 2017, as amended by that certain Amended and Restated Consulting

Agreement, dated November 15, 2017 (as further amended, modified, or supplemented through

the date hereof, the “ESS/Taveekan Consulting Agreement”), under which Defendant ESS


                                               10
        Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 11 of 35



engaged Taveekan Management as its consultant to perform certain consulting and advisory

services to Defendant ESS. A true and correct copy of the ESS/Taveekan Consulting Agreement

is attached hereto as Exhibit “K”.

       38.    Under the ESS/Taveekan Consulting Agreement, Defendant ESS is required to pay

timely the compensation, fees, expenses, and other amounts due under the ESS/Taveekan

Consulting Agreement for the services rendered thereunder. See Exhibit “K”, Amended and

Restated Consulting Agreement at 1.

       39.    Defendant ESS and Rocket 22, LLC entered into that certain Consulting

Agreement, dated May 11, 2017, as amended by that certain Amended and Restated Consulting

Agreement, dated November 15, 2017 (as further amended, modified, or supplemented through

the date hereof, the “ESS/Rocket Consulting Agreement” and collectively with the Finance Service

Agreement and the ESS/Taveekan Consulting Agreement, the “Service Agreements”), under

which Defendant ESS engaged Rocket 22, LLC as its consultant to perform certain consulting and

advisory services to Defendant ESS. A true and correct copy of the ESS/Rocket Consulting

Agreement is attached hereto as Exhibit “L”.

       40.    Under the ESS/Rocket Consulting Agreement, Defendant ESS is required to pay

timely the compensation, fees, expenses, and other amounts due under the ESS/Rocket Consulting

Agreement for the services rendered thereunder. See Exhibit “L”, Amended and Restated

Consulting Agreement at 1.

       E.     Sale and Assignment of The Taveekan Entities’ Right, Title and Interest in
              and to the Loans, the Loan Documents, all Collateral, the Service Agreements
              and Accounts Receivable

       41.    Second Wave purchased and acquired from certain Taveekan Entities, and certain

Taveekan Entities sold, transferred, conveyed and assigned to Second Wave, all of the Taveekan


                                               11
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 12 of 35



Entities’ right, title, benefit, privileges, and interest in and to the Loans, the Loan Documents, any

and all collateral pledged as security for payment thereunder, the Service Agreements and the

Accounts Receivable due and owing under the Service Agreements, to Second Wave, pursuant to

(A)(i) that certain Asset Purchase Agreement, dated October 17, 2018, by and between Taveekan

I LP, as Seller, and Second Wave, as Purchaser, (ii) that certain Collateral Assignment of ESS

Loan Documents, dated October 17, 2018, by and between Taveekan I LP, as Assignor, and

Second Wave, as Assignee, (iii) that certain Assignment and Assumption Agreement, dated

October 17, 2018, by and between Taveekan I LP, as Assignor, and Second Wave, as Assignee,

and (iv) that certain Bill of Sale, effective October 17, 2018, by and between Taveekan I LP, as

Seller, and Second Wave, as Purchaser; and (B)(i) that certain Asset Purchase Agreement, dated

October 17, 2018, by and between Taveekan I GP, as Seller, and Second Wave, as Purchaser, (ii)

that certain Assignment and Assumption Agreement, effective October 17, 2018, by and between

Taveekan I GP, as Assignor, and Second Wave, as assignee, and (iii) that certain Bill of Sale,

effective October 17, 2018, by and between Taveekan I GP, as Seller, and Second Wave, as

Purchaser; and (C) related documents (together with all other documents, instruments, and written

agreements executed by the Taveekan Entities in connection with the Loans, the Loan Documents,

and the Service Agreements, the “Assignment Documents”). True and correct copies of the

Assignment Documents are attached hereto as Exhibit “M” and incorporated by reference herein.

       42.     Second Wave is the present holder of the $715,000 Promissory Note, the $715,000

Loan Guaranty, the $1,000,000 Promissory Note, the $1,000,000 Loan Guaranty, the Factoring

Agreement, the Factoring Loan Guaranty, all other Loan Documents, and the Service Agreements,

and Second Wave holds all right, title, benefit, privileges and interest in and to the $715,000

Promissory Note, the $715,000 Loan Guaranty, the $1,000,000 Promissory Note, $1,000,000 Loan


                                                 12
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 13 of 35



Guaranty, the Factoring Agreement, the Factoring Loan Guaranty, all other Loan Documents, and

the Service Agreements, and has not assigned the same.

       F.      Defendant ESS, as Borrower, and Defendant Stasko, as Guarantor, Default
               Under The Loan Documents, and Defendant ESS Default Under The Service
               Agreements

       43.     The $715,000 Promissory Note and the $715,000 Loan Guaranty provide that a

default under the $715,000 Promissory Note and the $715,000 Loan Guaranty shall occur, inter

alia, if: (i) Defendant ESS, as Borrower, or Defendant Stasko, as Guarantor, fails to make any

payments of principal, interest or other amounts when due under the $715,000 Promissory Note

or the $715,000 Loan Guaranty; (ii) Defendant ESS breaches or violates any covenant or

agreement in the $715,000 Promissory Note, which breach or violation is not cured within 10 days

after receiving written notice of such default from Second Wave; (iii) any event of default occurs

under the $715,000 Loan Security Agreement; or (iv) any event of default occurs under any other

loan of Defendant ESS with a principal amount in excess of $50,000.00. See Exhibit “A”,

$715,000 Promissory Note at 5-6: Sect. 9.

       44.     Pursuant to the terms of the $715,000 Promissory Note, the $715,000 Loan

Guaranty, and the other $715,000 Promissory Note Loan Documents, upon the occurrence of a

default as set forth in paragraph 43 above and the failure of Defendant ESS, as Borrower, and

Defendant Stasko, as Guarantor, to cure the default during the expiration of any cure period, if

any, in addition to all rights available to Second Wave under the $715,000 Promissory Note, the

$715,000 Loan Guaranty, and the other $715,000 Promissory Note Loan Documents or under

applicable law, Second Wave may: (1) accelerate all outstanding amounts owed under the

$715,000 Promissory Note Loan Documents, and demand payment for the total accelerated

amount owed under the $715,000 Promissory Note Loan Documents; (2) exercise all rights as


                                               13
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 14 of 35



holder of Defendant Stasko’s pledged equity interest in Defendant ESS, including, but not limited

to, all voting and/or consensual rights and powers, and to receive all dividends; (3) commence any

legal action against Defendants under the $715,000 Promissory Note, the $715,000 Loan

Guaranty, and any other $715,000 Promissory Note Loan Documents; (4) collect, foreclose, realize

and execute on any and all Collateral pledged under the $715,000 Promissory Note Loan

Documents; (5) exercise all of its rights and remedies under any security agreement, pledge

agreement, mortgage, power, or other document issued in connection with or arising out of or

relating to the $715,000 Loan; and (6) exercise all rights and remedies afforded by the Uniform

Commercial Code in effect in the State of Maryland or afforded by other applicable law.

       45.     The $1,000,000 Promissory Note and the $1,000,000 Loan Guaranty provide that a

default under the $1,000,000 Promissory Note and the $1,000,000 Loan Guaranty shall occur, inter

alia, if: (i) Defendant ESS, as Borrower, or Defendant Stasko, as Guarantor, fails to make any

payments of principal, interest or other amounts when due under the $1,000,000 Promissory Note

or the $1,000,000 Loan Guaranty; (ii) Defendant ESS breaches or violates any covenant or

agreement in the $1,000,000 Promissory Note, which breach or violation is not cured within 10

days after receiving written notice of such default from Second Wave; (iii) any event of default

occurs under the $1,000,000 Loan Guaranty; or (iv) any event of default occurs under any other

loan of Defendant ESS with a principal amount in excess of $50,000.00. See Exhibit “E”,

$1,000,000 Promissory Note at 6: Sect. 10.

       46.     Pursuant to the terms of the $1,000,000 Promissory Note, the $1,000,000 Loan

Guaranty, and the other $1,000,000 Promissory Note Loan Documents, upon the occurrence of a

default as set forth in paragraph 45 above and the failure of the Defendant ESS, as Borrower, and

Defendant Stasko, as Guarantor, to cure the default during the expiration of any cure period, if


                                               14
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 15 of 35



any, in addition to all rights available to Second Wave under the $1,000,000 Promissory Note, the

$1,000,000 Loan Guaranty, and the other $1,000,000 Promissory Note Loan Documents or under

applicable law, Second Wave may: (1) accelerate all outstanding amounts owed under the

$1,000,000 Promissory Note Loan Documents, and demand payment for the total accelerated

amount owed under the $1,000,000 Promissory Note Loan Documents; (2) exercise all rights as

holder of Defendant Stasko’s pledged equity interest in Defendant ESS, including, but not limited

to, all voting and/or consensual rights and powers, and to receive all dividends; (3) commence any

legal action against Defendants under the $1,000,000 Promissory Note, the $1,000,000 Loan

Guaranty, and any other $1,000,000 Promissory Note Loan Documents; (4) collect, foreclose,

realize and execute on any and all Collateral pledged under the $1,000,000 Promissory Note Loan

Documents; (5) exercise all of its rights and remedies under any security agreement, pledge

agreement, mortgage, power, or other document issued in connection with or arising out of or

relating to the $1,000,000 Loan; and (6) exercise all rights and remedies afforded by the Uniform

Commercial Code in effect in the State of Maryland or afforded by other applicable law.

       47.     The Factoring Agreement, the Factoring Loan Guaranty, and the other Factoring

Agreement Loan Documents provide that a default under the Factoring Agreement and the

Factoring Loan Guaranty shall occur, inter alia, if: (i) Defendant ESS or Defendant Stasko, as

Guarantor, fails to make any payments of fees, expenses, Obligations (as defined therein), or other

amounts when due under the Factoring Agreement; (ii) Defendant ESS breaches or violates any

provision or covenant in the Factoring Agreement, including the covenant to provide Second Wave

access to all premises where Collateral is located for the purposes of inspecting any of the

Collateral, including Defendant ESS’ books and records; (iii) Defendant Stasko, as Guarantor, fails

to perform in accordance with his obligations under the Factoring Loan Guaranty; (iv) any event


                                                15
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 16 of 35



of default occurs under the $715,000 Promissory Note Loan Documents, the $1,000,000

Promissory Note Loan Documents, or any other agreement of Defendant ESS with Second Wave.

See Exhibit “H”, Factoring Agreement at 6-7.

       48.     Pursuant to the terms of the Factoring Agreement, the Factoring Loan Guaranty,

and the other Factoring Agreement Loan Documents, upon the occurrence of a default as set forth

in paragraph 47 above and the failure of the Defendant ESS, as Borrower, and Defendant Stasko,

as Guarantor, to cure the default during the expiration of any cure period, if any, in addition to all

rights available to Second Wave under the Factoring Agreement, the Factoring Loan Guaranty,

and the other Factoring Agreement Loan Documents or under applicable law, Second Wave may:

(1) accelerate all outstanding amounts owed under the Factoring Agreement Loan Documents, and

demand immediate payment for the total accelerated amount owed under the Factoring Agreement

Loan Documents; (2) accrue Late Charges (as defined therein) on all outstanding Factoring Loan

Indebtedness (as defined below), and demand immediate payment for the total amount of Late

Charges owed under the Factoring Agreement Loan Documents; (3) demand immediate payment

of an Early Termination Fee owed under the Factoring Agreement Loan Documents; (4)

commence any legal action against the Defendants under the Factoring Agreement Loan

Documents; and (5) exercise all of its rights and remedies under any security agreement, pledge

agreement, mortgage, power, or other document issued in connection with or arising out of or

relating to the Factoring Loan.

       49.     Defendant ESS, as Borrower, defaulted under the terms of the $715,000 Promissory

Note, by, inter alia, (1) Defendant ESS’ failure to pay timely certain monthly interest payments

due to Second Wave under the $715,000 Promissory Note Loan Documents; (2) Defendant ESS’

failure to pay all amounts owed to Second Wave under the $715,000 Promissory Note Loan


                                                 16
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 17 of 35



Documents on maturity (May 12, 2019); (3) Defendant ESS’ breach and violation of the

affirmative covenant to timely deliver financial statements and other related information requested

by Second Wave; (4) the occurrence of the $1,000,000 Loan Defaults (as defined below) under the

$1,000,000 Promissory Note Loan Documents; and (5) the occurrence of the Factoring Loan

Defaults (as defined below) under the Factoring Agreement Loan Documents (the “$715,000 Loan

Borrower Defaults”). As a result of Defendant ESS’ $715,000 Loan Borrower Defaults under the

$715,000 Promissory Note, Defendant Stasko, as Guarantor, is in default of his obligations under

the $715,0000 Promissory Note Loan Documents pursuant to the $715,000 Loan Guaranty (the

“$715,000 Loan Guarantor Defaults” and collectively with the $715,000 Loan Borrower Defaults,

the “$715,000 Loan Defaults”).

       50.     Defendant ESS, as Borrower, defaulted under the terms of the $1,000,000

Promissory Note, by, inter alia, (1) Defendant ESS’ failure to pay timely certain monthly interest

payments due to Second Wave under the $1,000,000 Promissory Note Loan Documents; (2)

Defendant ESS’ failure to pay all amounts owed to Second Wave under the $1,000,000 Promissory

Note Loan Documents on maturity (November 16, 2018); (3) Defendant ESS’ breach and violation

of the affirmative covenant to timely deliver financial statements and other related information

requested by Second Wave; (4) the occurrence of the $715,000 Loan Defaults under the $715,000

Promissory Note Loan Documents; and (5) the occurrence of the Factoring Loan Defaults under

the Factoring Agreement Loan Documents (the “$1,000,000 Loan Borrower Defaults”). As a

result of Defendant ESS’ $1,000,000 Loan Borrower Defaults under the $1,000,000 Promissory

Note, Defendant Stasko, as Guarantor, is in default of his obligations under the $1,000,0000

Promissory Note Loan Documents pursuant to the $1,000,000 Loan Guaranty (the “$1,000,000




                                                17
          Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 18 of 35



Loan Guarantor Defaults” and collectively with the $1,000,000 Loan Borrower Defaults, the

“$1,000,000 Loan Defaults”).

        51.      Defendant ESS defaulted under the terms of the Factoring Agreement Loan

Documents by, inter alia, (1) Defendant ESS’ failure to pay timely all Obligations due to Second

Wave under the Factoring Agreement Loan Documents, including, but not limited to, (a) Factoring

Fees, (b) Minimum Monthly Fees, (c) Collection Service Fees, (d) Out-of-pocket Expenses, and

(e) Advanced Amounts; (2) Defendant ESS’ failure to provide Second Wave access to all premises

where Collateral is located for the purposes of inspecting any of the Collateral, including

Defendant ESS’ books and records; (3) Second Wave’s good faith determination that it is insecure

with respect to the prospect of repayment or performance of the Obligations under the Factoring

Agreement Loan Documents; (4) the occurrence of the $715,000 Loan Defaults under the

$715,000 Promissory Note Loan Documents; and (5) the occurrence of the $1,000,000 Loan

Defaults under the $1,000,000 Promissory Note Loan Documents (the “Factoring Loan Borrower

Defaults” and collectively with the $715,000 Loan Borrower Defaults and the $1,000,000 Loan

Borrower Defaults, the “Factoring Loan Borrower Defaults”). As a result of ESS’ Factoring Loan

Borrower Defaults under the Factoring Agreement Loan Documents, Defendant Stasko, as

Guarantor, is in default of his obligations under the Factoring Agreement Loan Documents

pursuant to the Factoring Loan Guaranty (the “Factoring Loan Guarantor Defaults”4 and

collectively with the Factoring Loan Borrower Defaults, the “Factoring Loan Defaults”).5




4
 The $715,000 Loan Guarantor Defaults, the $1,000,000 Loan Guarantor Defaults and the Factoring Loan Guarantor
Defaults shall be collectively referred to herein as the “Guarantor Defaults”.
5
  The $715,000 Loan Defaults, the $1,000,000 Loan Defaults and the Factoring Loan Defaults shall be collectively
referred to hereinafter as the “Loan Defaults”.

                                                      18
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 19 of 35



       52.    Defendant ESS breached and defaulted in its performance under the terms of the

Service Agreements by, inter alia, Defendant ESS’ failure to pay timely all compensation, fees,

expenses and other amounts due under the Service Agreements to Second Wave (the “Service

Agreement Defaults” and collectively with the Loan Defaults, the “Defaults”).

       53.    On July 23, 2019, Second Wave provided Defendant ESS with a Notice of Default

(the “ESS Notice of Default”), wherein Second Wave advised Defendant ESS that the $715,000

Loan Defaults, the $1,000,000 Loan Defaults, and the Factoring Loan Defaults constituted Events

of Default under the Loan Documents, and that the Service Agreement Defaults constituted

defaults under the Service Agreements. Second Wave also advised Defendant ESS that as a result

of the Defaults, (i) Second Wave accelerated all outstanding Loan Indebtedness owed under the

Loan Documents and demanded payment of all outstanding Loan Indebtedness within ten (10)

days from the date of the Notice of Default; (ii) Second Wave demanded payment of all

outstanding Accounts Receivable owed under the Service Agreements within ten (10) days from

the date of the ESS Notice of Default; and (iii) Second Wave intended to exercise any and all of

its rights and remedies under the Loan Documents, Service Agreements, applicable law or in

equity without further notice, if the entire outstanding Indebtedness owed under the Loan

Documents and under the Service Agreements to Second Wave was not paid within the ten (10)

day period from the date of the ESS Notice of Default. A true and correct copy of the ESS Notice

of Default is attached hereto as Exhibit “N”.

       54.    On July 23, 2019, Second Wave provided Defendant Stasko with a Notice of

Default (the “Stasko Notice of Default”), wherein Second Wave advised Defendant Stasko that

the $715,000 Loan Defaults, the $1,000,000 Loan Defaults, and the Factoring Loan Defaults

constituted Events of Default under the Loan Documents. Second Wave also advised Defendant


                                                19
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 20 of 35



Stasko that as a result of the Loan Defaults, (i) Second Wave accelerated all outstanding

Indebtedness owed under the and demanded payment of all outstanding Loan Indebtedness owed

under the Loan Documents within ten (10) days from the date of the Stasko Notice of Default; (ii)

Second Wave intended to exercise any and all of its rights and remedies under the Loan

Documents, applicable law or in equity without further notice, if the entire outstanding Loan

Indebtedness owed under the Loan Documents to Second Wave was not paid within the ten (10)

day period from the date of the Stasko Notice of Default. A true and correct copy of the Stasko

Notice of Default is attached hereto as Exhibit “O”.

       55.     Defendant ESS has failed to pay all of the Indebtedness due by Defendant ESS to

Second Wave under the Loan Documents and Service Agreements within the ten (10) day period

from the date of the ESS Notice of Default.

       56.     Defendant Stasko has failed to pay all of the Loan Indebtedness due by Defendant

ESS and Defendant Stasko to Second Wave under the Loan Documents within the ten (10) day

period from the date of the Stasko Notice of Default.

       57.     On August 7, 2019, Second Wave provided Defendant ESS with a Notice of

Demand for immediate payment of the entire outstanding Indebtedness owed by Defendant ESS

to Second Wave under the Loan Documents and Service Agreements (the “ESS Notice of

Demand”).    In the ESS Notice of Demand, Second Wave advised Defendant ESS that all

outstanding Indebtedness owed under the Loan Documents and Service Agreement is immediately

due, and demanded payment of the entire outstanding Indebtedness owed under the Loan

Documents and Service Agreements within ten (10) days of the date of the ESS Notice of Demand.

Second Wave further advised Defendant ESS that it intended to exercise any and all of its rights

and remedies under the Loan Documents, the Service Agreements, applicable law or in equity


                                               20
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 21 of 35



without further notice, if Defendant ESS failed to pay the entire outstanding Indebtedness owed

under the Loan Documents and Service Agreements to Second Wave within the ten (10) day period

from the date of the ESS Notice of Demand. A true and correct copy of the ESS Notice of Demand

is attached hereto as Exhibit “P”, and incorporated by reference herein.

       58.     On August 7, 2019, Second Wave provided Defendant Stasko with a Notice of

Demand for immediate payment of the entire outstanding Loan Indebtedness owed by Defendant

Stasko to Second Wave under the Loan Documents (the “Stasko Notice of Demand”). In the

Stasko Notice of Demand, Second Wave advised Defendant Stasko that all outstanding Loan

Indebtedness owed under the Loan Documents is immediately due, and demanded payment of the

entire outstanding Loan Indebtedness owed under the Loan Documents within ten (10) days of the

date of the Stasko Notice of Demand. Second Wave further advised Defendant Stasko that it

intended to exercise any and all of its rights and remedies under the Loan Documents, applicable

law or in equity without further notice, if Defendant Stasko failed to pay the entire outstanding

Loan Indebtedness owed under the Loan Documents to Second Wave within the ten (10) day

period from the date of the Stasko Notice of Demand. A true and correct copy of the Stasko Notice

of Demand is attached hereto as Exhibit “Q”, and incorporated by reference herein.

       59.     As of the date of this Complaint, Defendant ESS has not taken any steps to cure the

Defaults. As of the date of this Complaint, Defendant ESS, as Borrower, has failed to pay all of

the Loan Indebtedness due by Defendant ESS, as Borrower, and Defendant Stasko, as Guarantor,

to Second Wave under the $715,000 Promissory Note, the $715,000 Loan Guaranty, the

$1,000,000 Promissory Note, the $1,000,000 Loan Guaranty, the Factoring Agreement, the

Factoring Loan Guaranty, and all other Loan Documents. Furthermore, as of the date of this




                                               21
        Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 22 of 35



Complaint, Defendant ESS has failed to pay all of the Accounts Receivable due by Defendant ESS

to Second Wave under the Service Agreements.

       60.    As of the date of this Complaint, Defendant Stasko, as Guarantor, has not taken any

steps to cure the Guarantor Defaults. Furthermore, as of the date of this Complaint, Defendant

ESS, as Borrower, and Defendant Stasko, as Guarantor, have failed to pay all of the Loan

Indebtedness due by Defendant ESS, as Borrower, and Defendant Stasko, as Guarantor, to Second

Wave under the $715,000 Promissory Note, the $715,000 Loan Guaranty, the $1,000,000

Promissory Note, the $1,000,000 Loan Guaranty, the Factoring Agreement, the Factoring Loan

Guaranty, and all other Loan Documents.

       61.    In accordance with the terms of the $715,000 Promissory Note, the $715,000 Loan

Guaranty, the $1,000,000 Promissory Note, the $1,000,000 Loan Guaranty, the Factoring

Agreement, the Factoring Loan Guaranty, and the other Loan Documents, Second Wave demanded

Defendants’ immediate payment of all amounts due to Second Wave under the Loan Documents.

       62.    In accordance with the terms of the Service Agreements, Second Wave demanded

immediate payment of all Accounts Receivable owed by Defendant ESS to Second Wave under

the Service Agreements.

       G.     Indebtedness Owed Under The Loan Documents and Service Agreements

       63.    As of September 11, 2019, the total amount owed by Defendant ESS, as Borrower,

and Defendant Stasko, as Guarantor, to Second Wave under the $715,000 Promissory Note, the

$715,000 Loan Guaranty, the $1,000,000 Promissory Note, the $1,000,000 Loan Guaranty, the

Factoring Agreement, the Factoring Loan Guaranty, and the other Loan Documents is

$5,808,983.62, which consists of:

              a.      Indebtedness owed under the $715,000 Promissory Note Loan Documents:
                      (i) principal balance due on the $715,000 Promissory Note and the $715,000

                                              22
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 23 of 35



                      Loan Guaranty of $715,000.00; and (ii) accrued interest under the $715,000
                      Promissory Note and the $715,000 Loan Guaranty in the amount of
                      $248,793.05 (collectively with the principal balance amount set forth in this
                      subparagraph, together with continuing interest and costs, but not including
                      attorneys’ fees and loan expenses, the “$715,000 Promissory Note
                      Indebtedness”);

               b.     Indebtedness owed under the $1,000,000 Promissory Note Loan
                      Documents: (i) principal balance due on the $1,000,000 Promissory Note
                      and the $1,000,000 Loan Guaranty of $1,000,000.00; and (ii) accrued
                      interest under the $1,000,000 Promissory Note and the $1,000,000 Loan
                      Guaranty in the amount of $439,536.55 (collectively with the principal
                      balance amount set forth in this subparagraph, together with continuing
                      interest and costs, but not including attorneys’ fees and loan expenses, the
                      “$1,000,000 Promissory Note Indebtedness”); and

               c.     Indebtedness owed under the Factoring Agreement Loan Documents: (i)
                      unpaid principal balance of advances due on the Factoring Agreement and
                      the Factoring Loan Guaranty of $2,211,259.00; and (ii) accrued interest,
                      fees and expenses under the Factoring Agreement and the Factoring Loan
                      Guaranty in the amount of $1,194,395.02 (collectively with the principal
                      balance of advances amount set forth in this subparagraph, together with
                      continuing interest and costs, but not including attorneys’ fees and loan
                      expenses, the “Factoring Loan Indebtedness” and collectively referred to
                      hereinafter with the $715,000 Promissory Note Indebtedness and the
                      $1,000,000 Promissory Note Indebtedness as the “Loan Indebtedness”).

       64.     As of September 11, 2019, the total amount owed by Defendant ESS to Second

Wave under the Service Agreements is $508,362.00 (the “Accounts Receivable” and collectively

referred to hereinafter with the Loan Indebtedness as the “Indebtedness”).

       65.     Defendant ESS, as Borrower, has not satisfied its obligations for (i) the $715,000

Promissory Note Indebtedness due under the $715,000 Promissory Note and the $715,000

Promissory Note Loan Documents, (ii) the $1,000,000 Promissory Note Indebtedness due under

the $1,000,000 Promissory Note and the $1,000,000 Promissory Note Loan Documents, and (iii)

the Factoring Loan Indebtedness due under the Factoring Agreement and the Factoring Agreement

Loan Documents.



                                               23
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 24 of 35



       66.     Defendant Stasko, as Guarantor, has not satisfied his obligations under (i) the

$715,000 Loan Guaranty of the $715,000 Promissory Note and the $715,000 Promissory Note

Loan Documents, (ii) the $1,000,000 Loan Guaranty of the $1,000,000 Promissory Note and the

$1,000,000 Promissory Note Loan Documents, and (iii) the Factoring Loan Guaranty of the

Factoring Agreement and the Factoring Agreement Loan Documents.

       67.     Defendant ESS has not satisfied its obligations for payment of the Accounts

Receivable Due under the Loan Documents.

           COUNT I – BREACH OF CONTRACT (Default on the $715,000 Loan)
                        (Against Defendant ESS, as Borrower)

       68.     Plaintiff hereby incorporates paragraphs 1-67 as if the same were fully set forth

herein at length.

       69.     This is a breach of contract claim against Defendant ESS on the $715,000 Loan for

breach of its obligations, as Borrower, under the $715,000 Promissory Note and the $715,000

Promissory Note Loan Documents.

       70.     Defendant ESS, as Borrower, defaulted under the terms of the $715,000 Promissory

Note and the $715,000 Promissory Note Loan Documents, by, inter alia, (1) Defendant ESS’

failure to pay timely certain monthly interest payments due to Second Wave under the $715,000

Promissory Note Loan Documents; (2) Defendant ESS’ failure to pay all amounts owed to Second

Wave under the $715,000 Promissory Note Loan Documents on maturity (May 12, 2019); (3)

Defendant ESS’ breach and violation of the affirmative covenant to timely deliver financial

statements and other related information requested by Second Wave; (4) the occurrence of the

$1,000,000 Loan Defaults under the $1,000,000 Promissory Note Loan Documents; and (5) the

occurrence of the Factoring Loan Defaults under the Factoring Agreement Loan Documents.



                                              24
            Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 25 of 35



       71.      By committing the $715,000 Loan Borrower Defaults, Defendant ESS, as

Borrower, breached its obligations owed to Second Wave under the $715,000 Promissory Note

and the $715,000 Promissory Note Loan Documents.

       72.      Defendant ESS has failed to cure Defendant ESS’ $715,000 Loan Borrower

Defaults.

       73.      As a direct and proximate result of the Defendant ESS’ $715,000 Loan Borrower

Defaults and breaches of its obligations owed under the $715,000 Promissory Note and the

$715,000 Promissory Note Loan Documents, Second Wave is now entitled to exercise and enforce

its contractual rights and remedies in accordance with the $715,000 Promissory Note Loan

Documents, including recovering the $715,000 Promissory Note Indebtedness of $963,793.05

owed under the $715,000 Promissory Note Loan Documents as of September 11, 2019 (plus all

attorneys’ fees and expenses incurred by Second Wave, together with continuing interest, costs,

and loan expenses).

       WHEREFORE, Plaintiff, Second Wave Acquisition, LLC, demand judgment in its favor

and against Defendant, Exceptional Software Strategies, Inc., for $963,793.05, plus all attorneys’

fees and expenses incurred by Second Wave, continuing interest, cost and loan expenses, and

expenses of collection, and such other relief as this Court may deem just and equitable.

  COUNT II – BREACH OF CONTRACT (Default under the $715,000 Promissory Note
             Loan Documents Pursuant to the $715,000 Loan Guaranty)
                    (Against Defendant Stasko, as Guarantor)

       74.      Plaintiff hereby incorporates paragraphs 1-73 as if the same were fully set forth

herein at length.




                                                25
            Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 26 of 35



       75.      This is a breach of contract claim against Defendant Stasko on the $715,000 Loan

for breach of his obligations, as Guarantor, under the $715,000 Promissory Note Loan Documents

pursuant to the $715,000 Loan Guaranty.

       76.      Defendant ESS, as Borrower, defaulted under the terms of the $715,000 Promissory

Note, by, inter alia, (1) Defendant ESS’ failure to pay timely certain monthly interest payments

due to Second Wave under the $715,000 Promissory Note Loan Documents; (2) Defendant ESS’

failure to pay all amounts owed to Second Wave under the $715,000 Promissory Note Loan

Documents on maturity (May 12, 2019); (3) Defendant ESS’ breach and violation of the

affirmative covenant to timely deliver financial statements and other related information requested

by Second Wave; (4) the occurrence of the $1,000,000 Loan Defaults under the $1,000,000

Promissory Note Loan Documents; and (5) the occurrence of the Factoring Loan Defaults under

the Factoring Agreement Loan Documents.

       77.      By committing the $715,000 Loan Borrower Defaults, Defendant ESS, as

Borrower, breached its obligations owed to Second Wave under the $715,000 Promissory Note

and the $715,000 Promissory Note Loan Documents.

       78.      As a result of Defendant ESS’ $715,000 Loan Borrower Defaults under the

$715,000 Promissory Note, Defendant Stasko, as Guarantor, is in default of his obligations under

the $715,000 Promissory Note Loan Documents pursuant to the $715,000 Loan Guaranty for the

benefit of Second Wave.

       79.      Defendant ESS has failed to cure Defendant ESS’ $715,000 Loan Borrower

Defaults.

       80.      Defendant Stasko has failed to cure Defendant Stasko’s $715,000 Loan Guarantor

Defaults.

                                                26
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 27 of 35



       81.     As a direct and proximate result of Defendant Stasko’s $715,000 Loan Guarantor

Defaults and breaches of his obligations owed under the $715,000 Promissory Note Loan

Documents and the $715,000 Loan Guaranty, Second Wave is now entitled to exercise and enforce

its contractual rights and remedies in accordance with the $715,000 Loan Guaranty and the other

$715,000 Promissory Note Loan Documents, including, but not limited to, recovering the

$715,000 Promissory Note Indebtedness of $963,793.05 owed under the $715,000 Promissory

Note, the $715,000 Loan Guaranty, and the other $715,000 Promissory Note Loan Documents as

of September 11, 2019 (plus all attorneys’ fees and expenses incurred by Second Wave, together

with continuing interest, costs, and loan expenses).

       WHEREFORE, Plaintiff, Second Wave Acquisition, LLC, demand judgment in its favor

and against Defendant, Paul J. Stasko, Jr., for $963,793.05, plus all attorneys’ fees and expenses

incurred by Second Wave, continuing interest, cost and loan expenses, and expenses of collection,

and such other relief as this Court may deem just and equitable.

         COUNT III – BREACH OF CONTRACT (Default on the $1,000,000 Loan)
                        (Against Defendant ESS, as Borrower)

       82.     Plaintiff hereby incorporates paragraphs 1-81 as if the same were fully set forth

herein at length.

       83.     This is a breach of contract claim against Defendant ESS on the $1,000,000 Loan

for breach of its obligations, as Borrower, under the $1,000,000 Promissory Note and the

$1,000,000 Promissory Note Loan Documents.

       84.     Defendant ESS, as Borrower, defaulted under the terms of the $1,000,000

Promissory Note and the $1,000,000 Promissory Note Loan Documents, by, inter alia, (1)

Defendant ESS’ failure to pay timely certain monthly interest payments due to Second Wave under

the $1,000,000 Promissory Note Loan Documents; (2) Defendant ESS’ failure to pay all amounts

                                                27
            Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 28 of 35



owed to Second Wave under the $1,000,000 Promissory Note Loan Documents on maturity

(November 16, 2018); (3) Defendant ESS’ breach and violation of the affirmative covenant to

timely deliver financial statements and other related information requested by Second Wave; (4)

the occurrence of the $715,000 Loan Defaults under the $1,000,000 Promissory Note Loan

Documents; and (5) the occurrence of the Factoring Loan Defaults under the Factoring Agreement

Loan Documents

       85.      By committing the $1,000,000 Loan Borrower Defaults, Defendant ESS, as

Borrower, breached its obligations owed to Second Wave under the $1,000,000 Promissory Note

and the $1,000,000 Promissory Note Loan Documents.

       86.      Defendant ESS has failed to cure the Defendant ESS’ $1,000,000 Loan Borrower

Defaults.

       87.      As a direct and proximate result of the Defendant ESS’ $1,000,000 Loan Borrower

Defaults and breach of its obligations owed under the $1,000,000 Promissory Note and the

$1,000,000 Promissory Note Loan Documents, Second Wave is now entitled to exercise and

enforce its contractual rights and remedies in accordance with the $1,000,000 Promissory Note

Loan Documents, including, but not limited to, recovering the $1,000,000 Promissory Note

Indebtedness of $1,439,536.55 owed under the $1,000,000 Promissory Note Loan Documents as

of September 11, 2019 (plus all attorneys’ fees and expenses incurred by Second Wave, together

with continuing interest, costs, and loan expenses).

       WHEREFORE, Plaintiff, Second Wave Acquisition, LLC, demand judgment in its favor

and against Defendant, Exceptional Software Strategies, Inc., for $1,439,536.55, plus all attorneys’

fees and expenses incurred by Second Wave, continuing interest, cost and loan expenses, and

expenses of collection, and such other relief as this Court may deem just and equitable.


                                                28
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 29 of 35



 COUNT IV – BREACH OF CONTRACT (Default under the $1,000,000 Promissory Note
            Loan Documents Pursuant to the $1,000,000 Loan Guaranty)
                    (Against Defendant Stasko, as Guarantor)

       88.     Plaintiff hereby incorporates paragraphs 1-87 as if the same were fully set forth

herein at length.

       89.     This is a breach of contract claim against Defendant Stasko on the $1,000,000 Loan

for breach of his obligations, as Guarantor, under the $1,000,000 Promissory Note Loan

Documents pursuant to the $1,000,000 Loan Guaranty.

       90.     Defendant ESS, as Borrower, defaulted under the terms of the $1,000,000

Promissory Note, by, inter alia, (1) Defendant ESS’ failure to pay timely certain monthly interest

payments due to Second Wave under the $1,000,000 Promissory Note Loan Documents; (2)

Defendant ESS’ failure to pay all amounts owed to Second Wave under the $1,000,000 Promissory

Note Loan Documents on maturity (November 16, 2018); (3) Defendant ESS’ breach and violation

of the affirmative covenant to timely deliver financial statements and other related information

requested by Second Wave; (4) the occurrence of the $715,000 Loan Defaults under the $715,000

Promissory Note Loan Documents; and (5) the occurrence of the Factoring Loan Defaults under

the Factoring Agreement Loan Documents.

       91.     By committing the $1,000,000 Loan Borrower Defaults, Defendant ESS, as

Borrower, breached its obligations owed to Second Wave under the $1,000,000 Promissory Note

and the $1,000,000 Promissory Note Loan Documents.

       92.     As a result of Defendant ESS’ $1,000,000 Loan Borrower Defaults under the

$1,000,000 Promissory Note, Defendant Stasko, as Guarantor, is in default of his obligations under

the $1,000,000 Promissory Note Loan Documents pursuant to the $1,000,000 Loan Guaranty for

the benefit of Second Wave.


                                               29
            Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 30 of 35



       93.      Defendant ESS has failed to cure Defendant ESS’ $1,000,000 Loan Borrower

Defaults.

       94.      Defendant Stasko has failed to cure Defendant Stasko’s $1,000,000 Loan Guarantor

Defaults.

       95.      As a direct and proximate result of Defendant Stasko’s $1,000,000 Loan Guarantor

Defaults and breaches of his obligations owed under the $1,000,000 Promissory Note Loan

Documents and the $1,000,000 Loan Guaranty, Second Wave is now entitled to exercise and

enforce its contractual rights and remedies in accordance with the $1,000,000 Loan Guaranty and

the other $1,000,000 Promissory Note Loan Documents, including, but not limited to, recovering

the $1,000,000 Promissory Note Indebtedness of $1,439,536.55 owed under the $1,000,000

Promissory Note, the $1,000,000 Loan Guaranty, and the other $1,000,000 Promissory Note Loan

Documents as of September 11, 2019 (plus all attorneys’ fees and expenses incurred by Second

Wave, together with continuing interest, costs, and loan expenses).

       WHEREFORE, Plaintiff, Second Wave Acquisition, LLC, demand judgment in its favor

and against Defendant, Paul J. Stasko, Jr., for $1,439,536.55, plus all attorneys’ fees and expenses

incurred by Second Wave, continuing interest, cost and loan expenses, and expenses of collection,

and such other relief as this Court may deem just and equitable.

            COUNT V – BREACH OF CONTRACT (Default on the Factoring Loan)
                         (Against Defendant ESS, as Borrower)

       96.      Plaintiff hereby incorporates paragraphs 1-95 as if the same were fully set forth

herein at length.

       97.      This is a breach of contract claim against Defendant ESS on the Factoring Loan for

breach of its obligations, as Borrower, under the Factoring Agreement and Factoring Agreement

Loan Documents.

                                                30
            Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 31 of 35



       98.      Defendant ESS, as Borrower, defaulted under the terms of the Factoring Agreement

and the Factoring Agreement Loan Documents, by, inter alia, (1) Defendant ESS’ failure to pay

timely all Obligations due to Second Wave under the Factoring Agreement Loan Documents,

including, but not limited to, (a) Factoring Fees, (b) Minimum Monthly Fees, (c) Collection

Service Fees, (d) Out-of-pocket Expenses, and (e) Advanced Amounts; (2) Defendant ESS’ failure

to provide Second Wave access to all premises where Collateral is located for the purposes of

inspecting any of the Collateral, including Defendant ESS’ books and records; (3) Second Wave’s

good faith determination that it is insecure with respect to the prospect of repayment or

performance of the Obligations under the Factoring Agreement Loan Documents; (4) the

occurrence of the $715,000 Loan Defaults under the $715,000 Promissory Note Loan Documents;

and (5) the occurrence of the $1,000,000 Loan Defaults under the $1,000,000 Promissory Note

Loan Documents.

       99.      By committing the Factoring Loan Borrower Defaults, Defendant ESS, as

Borrower, breached its obligations owed to Second Wave under the Factoring Agreement and the

Factoring Agreement Loan Documents.

       100.     Defendant ESS has failed to cure the Defendant ESS’ Factoring Loan Borrower

Defaults.

       101.     As a direct and proximate result of the Defendant ESS’ Factoring Loan Borrower

Defaults and breach of its obligations owed under the Factoring Agreement and the Factoring

Agreement Loan Documents, Second Wave is now entitled to exercise and enforce its contractual

rights and remedies in accordance with the Factoring Agreement Loan Documents, including, but

not limited to, recovering the Factoring Loan Indebtedness of $3,405,655.02 owed under the




                                               31
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 32 of 35



Factoring Agreement Loan Documents as of September 11, 2019 (plus all attorneys’ fees and

expenses incurred by Second Wave, together with continuing interest, costs, and loan expenses).

       WHEREFORE, Plaintiff, Second Wave Acquisition, LLC, demand judgment in its favor

and against Defendant, Exceptional Software Strategies, Inc., for $3,405,655.02, plus all attorneys’

fees and expenses incurred by Second Wave, continuing interest, cost and loan expenses, and

expenses of collection, and such other relief as this Court may deem just and equitable.

 COUNT VI – BREACH OF CONTRACT (Default under the Factoring Agreement Loan
              Documents Pursuant to the Factoring Loan Guaranty)
                   (Against Defendant Stasko, as Guarantor)

       102.    Plaintiff hereby incorporates paragraphs 1-101 as if the same were fully set forth

herein at length.

       103.    This is a breach of contract claim against Defendant Stasko on the Factoring Loan

for breach of his obligations, as Guarantor, under the Factoring Agreement Loan Documents

pursuant to the Factoring Loan Guaranty.

       104.    Defendant ESS defaulted under the terms of the Factoring Agreement Loan

Documents, by, inter alia, (1) Defendant ESS’ failure to pay timely all Obligations due to Second

Wave under the Factoring Agreement Loan Documents, including, but not limited to, (a) Factoring

Fees, (b) Minimum Monthly Fees, (c) Collection Service Fees, (d) Out-of-pocket Expenses, and

(e) Advanced Amounts; (2) Defendant ESS’ failure to provide Second Wave access to all premises

where Collateral is located for the purposes of inspecting any of the Collateral, including

Defendant ESS’ books and records; (3) Second Wave’s good faith determination that it is insecure

with respect to the prospect of repayment or performance of the Obligations under the Factoring

Agreement Loan Documents; (4) the occurrence of the $715,000 Loan Defaults under the




                                                32
            Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 33 of 35



$715,000 Promissory Note Loan Documents; and (5) the occurrence of the $1,000,000 Loan

Defaults under the $1,000,000 Promissory Note Loan Documents.

       105.     By committing the Factoring Loan Borrower Defaults, Defendant ESS breached its

obligations owed to Second Wave under the Factoring Agreement and the Factoring Agreement

Loan Documents.

       106.     As a result of Defendant ESS’ Factoring Loan Borrower Defaults under the

Factoring Agreement, Defendant Stasko, as Guarantor, is in default of his obligations under the

Factoring Agreement Loan Documents pursuant to the Factoring Loan Guaranty for the benefit of

Second Wave.

       107.     Defendant ESS has failed to cure Defendant ESS’ Factoring Loan Borrower

Defaults.

       108.     Defendant Stasko has failed to cure Defendant’s Factoring Loan Guarantor

Defaults.

       109.     As a direct and proximate result of Defendant Stasko’s Factoring Loan Guarantor

Defaults and breaches of his obligations owed under the Factoring Agreement Loan Documents

and the Factoring Loan Guaranty, Second Wave is now entitled to exercise and enforce its

contractual rights and remedies in accordance with the Factoring Loan Guaranty and the other

Factoring Agreement Loan Documents, including, but not limited to, recovering the Factoring

Loan Indebtedness of $3,405,655.02 owed under the Factoring Agreement, the Factoring Loan

Guaranty, and the other Factoring Agreement Loan Documents as of September 11, 2019 (plus all

attorneys’ fees and expenses incurred by Second Wave, together with continuing interest, costs,

and loan expenses).




                                               33
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 34 of 35



        WHEREFORE, Plaintiff, Second Wave Acquisition, LLC, demand judgment in its favor

and against Defendant, Paul J. Stasko, Jr., for $3,405,655.02 plus all attorneys’ fees and expenses

incurred by Second Wave, continuing interest, cost and loan expenses, and expenses of collection,

and such other relief as this Court may deem just and equitable.

      COUNT VII – BREACH OF CONTRACT (Default on the Service Agreements)
                          (Against Defendant ESS)


        110.   Plaintiff hereby incorporates paragraphs 1-109 as if the same were fully set forth

herein at length.

        111.   This is a breach of contract claim against Defendant ESS for its breach of its

obligations, under the Service Agreements.

        112.   Defendant ESS breached and defaulted in its performance of its obligations under

the terms of the Service Agreements by, inter alia, Defendant ESS’ failure to pay timely all

compensation, fees, expenses and other amounts due under the Service Agreements to Second

Wave.

        113.   By committing the Service Agreement Defaults, Defendant ESS breached its

obligations owed to Second Wave under the Service Agreements.

        114.   Defendant ESS has failed to cure the Defendant ESS’ Service Agreement Defaults.

        115.   As a direct and proximate result of the Defendant ESS’ Service Agreement Defaults

and breach of its obligations owed under the Service Agreements, Second Wave is now entitled to

exercise and enforce its contractual rights and remedies in accordance with the Service

Agreements, including, but not limited to, including, but not limited to, recovering the Accounts

Receivable of $508,362.00 owed under the Service Agreements as of September 11, 2019.




                                                34
         Case 1:19-cv-02870-ELH Document 1 Filed 09/30/19 Page 35 of 35



       WHEREFORE, Plaintiff, Second Wave Acquisition, LLC, demand judgment in its favor

and against Defendant, Exceptional Software Strategies, Inc., for $508,362.00, and such other

relief as this Court may deem just and equitable.

                                             FOX ROTHSCHILD LLP


                                      By:                         /s/
                                             Emily Catron (D. Md. #21006)
                                             Nicholas Solosky (D. Md. #18559)
                                             1030 15th Street, N.W.
                                             Suite 380 East
                                             Washington, D.C. 20005
                                             Telephone: (202) 696-1460
                                             Facsimile: (202) 461-3102
                                             nsolosky@foxrothschild.com
                                             ecatron@foxrothschild.com
                                             Attorneys for Second Wave Acquisition, LLC
Of Counsel;
Eric E. Reed, Esquire
Jason C. Manfrey, Esquire
2000 Market Street, 20th Floor
Philadelphia, PA 19103-3222
Telephone: (215) 299-2000
Facsimile: (215) 299-2150
ereed@foxrothschild.com
jmanfrey@foxrothschild.com

DATED: September 30, 2019




                                                35
